Hutcheson, Justice.
1. A general assignment of error that the court erred in not charging the law of voluntary manslaughter is too vague and indefinite to raise any question for determination by this court. Smith v. State, 125 Ga. 300 (54 S. E. 124); Burney v. State, 142 Ga. 812 (83 S. E. 937).
2. There being' evidence from which the jury would have been authorized to find the accused guilty of involuntary manslaughter in the commission of a lawful act without due caution and circumspection, it was error for the judge to omit to instruct the jury on the law relating to that grade of manslaughter.
3. The other assignments of error are without merit.

Judgment reversed..


All the Justices concur.